Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-7, and 9-15, drawn to a cap liner; species A(i): the sintered fluoropolymer comprising poly(tetrafluoroethylene); species B(ii): the backing comprising a polyolefin; and species C(i):  the backing comprising a foam layer in the reply filed on 5/25/2022 is acknowledged.
The traversal is on the ground(s) that searching the non-elected species would add no undue burden to the search.  This is not found persuasive because of the following reasons: 
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2004/0121677 to Jahn et al. (hereinafter “Jahn”).
Jahn discloses a coated material comprising a textile fabric and a fluoropolymer coating material applied over the textile fabric (abstract).  The fluoropolymer coating composition is obtained from a copolymer of tetrafluoroethylene, hexafluoropropylene and vinylidene fluoride thickened with a polyacrylate-based material (paragraph 54).  The fluoropolymer is thus free of fillers.  
The coated textile fabric is sintered for up to 2 minutes at a temperature from 180 to 210oC (paragraph 29).  This is a clear indication that the fluoropolymer is a sintered fluoropolymer.  
Jahn does not explicitly disclose a cap liner.  However, it appears that the coated material meets all structural limitations and chemistry required by the claim.  a coated material comprising a textile fabric and a fluoropolymer coating material applied over the textile fabric (abstract).  The fluoropolymer composition is obtained from a copolymer of tetrafluoroethylene, hexafluoropropylene and vinylidene fluoride and a polyacrylate-based thickener (paragraph 54).  The fluoropolymer is thus free of fillers.  
The coated textile fabric is sintered for up to 2 minutes at a temperature from 180 to 210oC (paragraph 29).  This is a clear indication that the fluoropolymer is a sintered fluoropolymer.  
The examiner takes the position that the cap liner would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 11, the textile fabric comprises polyester (paragraph 41). 
	
	
Claims 1-4, 6, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohkubo et al. (hereinafter “Ohkubo”), Adhesion-free adhesion between polytetrafluoroethylene (PTFE) and isobutylenen-isoprenene rubber (IIR) via heat-assisted plasma treatment RSC Adv., 2017, 7, 6432-6438.
Ohkubo discloses a composite material comprising a PTFE layer and an IIR layer adhered to the PTFE layer without an adhesive material (abstract).  The PTFE is plasma treated at 65 W, having a surface temperature reaching to 250oC to promote crosslinking and removing of a weak boundary layer (p 6435 and figure 9).   The heat-assisted plasma treatment promotes formation of carbon-carbon crosslinks and etching of a weak boundary layer on the PTFE surface, thereby surprisingly increasing a lifetime of the surface modification for adhesion (abstract). The PTFE is thus a sintered PTFE in view of the heat-assisted plasma treatment.   
As to claims 2-4, a white color would be present as like material has like property.  
As to claim 6, PTFE is commercially available PTFE sheet, NITOFLON@ 900UL from Nitto Denko, which contains no fillers (p 6433).  
As to claim 7, the sintered PTFE layer has a thickness of 0.2 mm (p 6433). 
As to claim 14, the IIR layer has a thickness of 2 mm (p 6433).  

Claims 1-4, 6, 7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0200308 to Walsh I (hereinafter “Walsh I”) in view of Ohkubo.  
Walsh I discloses a venting liner comprising an inner layer and an outer layer adhered directly to the inner layer (paragraphs 43, 44 and 46).  
The inner layer is formed from unsintered polytetrafluoroethylene (PTFE) having a thickness of 0.001 to 0.01 inch, or 0.03 to 0.3 mm within the claimed range (paragraph 44).  
The outer layer is a laminate of three layers: an inner low-density polyethylene foam sandwiched between two outer solid low-density polyethylene layers (paragraph 43).  The outer layer has a thickness of 10 to 125 mils or 0.25 to 3.2 mm (paragraph 43).  
Walsh I does not explicitly disclose the inner layer comprising sintered PTFE.  
Ohkubo, however, discloses a composite material comprising a PTFE layer and an IIR layer adhered to the PTFE layer without an adhesive material (abstract).  The PTFE is plasma treated at 65 W, having a surface temperature reaching to 250oC to promote crosslinking and removing of a weak boundary layer (p 6435 and figure 9).   The heat-assisted plasma treatment promotes formation of carbon-carbon crosslinks and etching of a weak boundary layer on the PTFE surface, thereby surprisingly increasing a lifetime of the surface modification for adhesion (abstract). The PTFE is thus a sintered PTFE in view of the heat-assisted plasma treatment.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a surface of the PTFE with a heat-assisted plasma treatment motivated by the desire to promote formation of carbon-carbon crosslinks and etching of a weak boundary layer on the PTFE surface, thereby surprisingly increasing a lifetime of the surface modification for adhesion to the foam layer. 
As to claims 2-4, the PTFE layer would inherently have a white color as like material has like property. 
As to claim 6, the inner layer is formed from a low density extruded, unsintered, or virgin PTFE; or variations or modifications thereof (paragraph 44).  This is a clear indication the inner layer can include 100% by volume of virgin PTFE without modifications.  That is, the inner layer is free of fillers.  
As to claim 7, the PTFE layer has a thickness of 0.001 to 0.01 inch, or 0.03 to 0.3 mm within the claimed range (paragraph 44). 
As to claims 10-12, the outer layer is a laminate of three layers: an inner low-density polyethylene foam sandwiched between two outer solid low-density polyethylene layers (paragraph 43).  
As to claim 14, the outer layer has a thickness of 10 to 125 mils or 0.25 to 3.2 mm (paragraph 43).  Walsh I does not explicitly disclose the outer layer having a thickness ranging from 0.5 to 3 mm.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in thickness of the outer layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the outer layer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the outer layer having a thickness from 0.5 to 3 mm motivated by the desire to promote the flow rate of gases that pass through the venting liner.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 1-4, 6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0248097 to Walsh II (hereinafter “Walsh II”) in view of Ohkubo.  
Walsh II discloses a cap liner comprising an inner layer 10 and an outer layer 12 adhered directly to the inner layer (figure 1).  
The inner layer is formed from a microporous ultrahigh molecular weight polyethylene (UHMWPE) layer having a porosity of 25 to 35 % and a thickness of 3 to 25 mils, or 0.08 to 0.6 mm overlapping the claimed range (paragraph 36).  The microporous UHMWPE layer reads on the claimed foam backing layer.  
The outer layer is formed from a low density extruded, unsintered or virgin PTFE; or variations thereof (paragraph 37).   
Walsh II does not explicitly disclose the outer layer comprising sintered PTFE.  
Ohkubo, however, discloses a composite material comprising a PTFE layer and an IIR layer adhered to the PTFE layer without an adhesive material (abstract).  The PTFE is plasma treated at 65 W, having a surface temperature reaching to 250oC to promote crosslinking and removing of a weak boundary layer (p 6435 and figure 9).   The heat-assisted plasma treatment promotes formation of carbon-carbon crosslinks and etching of a weak boundary layer on the PTFE surface, thereby surprisingly increasing a lifetime of the surface modification for adhesion (abstract). The PTFE is thus a sintered PTFE in view of the heat-assisted plasma treatment.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a surface of the PTFE with a heat-assisted plasma treatment motivated by the desire to promote formation of carbon-carbon crosslinks and etching of a weak boundary layer on the PTFE surface, thereby surprisingly increasing a lifetime of the surface modification for adhesion to the outer layer. 
As to claims 2-4, the sintered PTFE layer would inherently have a white color as like material has like property. 
As to claim 6, the inner layer is formed from a low density extruded, unsintered or virgin PTFE or variation thereof (paragraph 37).  This is a clear indication the inner layer can include 100 volume% of virgin PTFE without variations.  That is, the inner layer is free of fillers.  
As to claim 9, and 11-13, the inner layer is formed from a microporous UHMWPE having a porosity of 25 to 35 % and a thickness of 3 to 25 mils, or 0.08 to 0.6 mm (paragraph 36). 
As to claim 10, the composite material further includes a solid thermoplastic layer 30 adhered on the surface of the microporous UHMWPE layer 10 opposite the PTFE layer 20 (figure 2 and paragraph 39). 
As to claim 14, the inner layer is formed from a microporous UHMWPE layer having thickness of 3 to 25 mils, or 0.08 to 0.6 mm overlapping the claimed range (paragraph 36). 
Walsh II does not explicitly disclose the microporous UHMWPE layer having a thickness ranging from 0.5 to 3 mm.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the thickness of the microporous UHMWPE layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness of the microporous UHMWPE is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the microporous UHMWPE layer having a thickness from 0.5 to 3 mm motivated by the desire to promote the flow rate of gases that pass through the cap liner when venting.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh II in view of Ohkubo and Walsh I. 
Walsh II discloses a cap liner comprising an inner layer 10 and an outer layer 12 adhered directly to the inner layer (figure 1).  
The inner layer is formed from a microporous UHMWPE having a porosity of 25 to 35 % and a thickness of 3 to 25 mils, or 0.08 to 0.6 mm overlapping the claimed range (paragraph 36).  The microporous UHMWPE reads on the claimed foam backing.  
The outer layer is obtained from a low density extruded, unsintered or virgin PTFE or variation or modifications of the foregoing materials (paragraph 44).  This is a clear indication the inner layer can include 100% by volume of virgin PTFE.  That is, the outer layer is free of fillers.  The PTFE layer would inherently have a white color as like material has like property. 
Walsh II does not explicitly disclose the outer layer comprising sintered PTFE with a thickness in a range from 0.02 to 0.4 mm, nor does the microporous UHMWPE comprise a thickness in a range from 0.5 to 3 mm.  
Ohkubo, however, discloses a composite material comprising a PTFE layer and an IIR layer adhered to the PTFE layer without an adhesive material (abstract).  The PTFE is plasma treated at 65 W, having a surface temperature reaching to 250oC to promote crosslinking and removing of a weak boundary layer (p 6435 and figure 9).   The heat-assisted plasma treatment promotes formation of carbon-carbon crosslinks and etching of a weak boundary layer on the PTFE surface, thereby surprisingly increasing a lifetime of the surface modification for adhesion (abstract). The PTFE is thus a sintered PTFE in view of the heat-assisted plasma treatment.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a surface of the PTFE with a heat-assisted plasma treatment motivated by the desire to promote formation of carbon-carbon crosslinks and etching of a weak boundary layer on the PTFE surface, thereby surprisingly increasing a lifetime of the surface modification for adhesion to the microporous UHMWPE. 
Walsh I, however, discloses a venting liner comprising an inner layer and an outer layer adhered directly to the inner layer (paragraphs 43, 44 and 46).  
The inner layer is formed from unsintered PTFE having a thickness of 0.001 to 0.01 inch, or 0.03 to 0.3 mm within the claimed range (paragraph 44).  
The outer layer is a laminate of three layers: an inner low-density polyethylene foam sandwiched between two outer solid low-density polyethylene layers (paragraph 43).  The outer layer has a thickness of 10 to 125 mils or 0.25 to 3.2 mm (paragraph 43).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PTFE layer disclosed in Walsh II having a thickness disclosed in Walsh I motivated by the desire to provide adequate strength while promoting handling and processing of the material during manufacture.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the microporous UHMWPE layer having a thickness from 0.5 to 3 mm motivated by the desire to promote the flow rate of gases that pass through the cap liner when venting.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788